Citation Nr: 0423388	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-21 201	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss disability in the left ear.

2.  Entitlement to service connection for hearing loss 
disability in the right ear.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to a higher initial rating for right eye 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran and his wife provided testimony in support of the 
appeal at a February 2004 video conference hearing before the 
undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In July 2003, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal for a higher 
initial rating for right eye disability.

2.  In February 2004, prior to the promulgation of a decision 
in this appeal, the veteran withdrew his appeal for service 
connection for left knee disability.


CONCLUSION OF LAW

The criteria for the appellant's withdrawal of a Substantive 
Appeal on the issues of entitlement to a higher initial 
rating for right eye disability and entitlement to service 
connection for left knee have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appellant may withdraw a 
Substantive Appeal on the record at a hearing on appeal or in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2003).  In July 2003, following the RO's 
decision awarding the veteran a higher initial evaluation of 
30 percent for right eye disability, the veteran submitted a 
written statement indicating his satisfaction with the 30 
percent rating.  In addition, at the February 2004 
videoconference hearing before the undersigned, the veteran 
withdrew his appeal for service connection for left knee 
disability.  Consequently, there remains no allegation of 
error of fact or law for appellate consideration with respect 
to either of these matters.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to these 
issues.


ORDER

The appeal for a higher initial rating initial rating for 
right eye disability and for service connection for left knee 
disability is dismissed.


REMAND

The issue of entitlement to an increased rating for the 
service-connected left ear hearing loss is inextricably-
intertwined with the issue of service connection for a right 
ear hearing loss disability, and it will be held in abeyance 
pending requested development.

With respect to the service connection issues on appeal, the 
Board notes that the copies of service medical records 
contained in the claims folder were submitted by the veteran 
and are incomplete.  There is no indication in the record 
that the RO has undertaken any development to obtain the 
veteran's service medical records.

In addition, the evidence of record includes a portion of a 
March 2001 decision of the Social Security Administration 
(SSA) awarding the veteran disability benefits.  However, 
neither a complete copy of the award decision nor the records 
upon which the award was based are of record.  The SSA 
decision and the records upon it was based could be relevant 
to the issues on appeal.  

Also, it appears that the veteran has sought compensation 
benefits from the West Virginia Workers' Compensation Fund 
based upon hearing impairment and right knee disability, but 
the RO has not undertaken development to obtain records from 
the agency.  

Although the record contains a VA medical opinion to the 
effect that the hearing impairment in the veteran's right ear 
is not connected to service, in the Board's opinion the VA 
examiner failed to properly support this conclusion.  The 
record also contains conflicting medical opinions concerning 
the etiology of the veteran's right knee disability.  In 
addition, the veteran has not been afforded a VA examination 
to determine the etiology of his back disability.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: 

1.  The RO should undertake appropriate 
development to obtain the veteran's 
service medical records..

2.  The RO should undertake appropriate 
development to obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and of the records upon which 
the decision was based.

3.  The RO should undertake appropriate 
development to obtain a copy of all 
pertinent records from the West Virginia 
Workers' Compensation Fund.

4.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  In addition, he should be 
requested to either obtain and submit any 
medical records, not already of record, 
pertaining to post-service evaluation or 
treatment of any of the disabilities at 
issue or provide the information and 
authorization necessary for the RO to 
obtain such records on his behalf.  

5.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise, who has not 
previously examined him, to determine the 
nature and etiology of any currently 
present back and right knee disabilities.  
Any indicated studies should be 
performed.  The claims folder must be 
made available to and reviewed by the 
examiner.

Based upon the examination results and 
the claims folder review, the examiner 
should answer the following questions 
with respect to each currently right knee 
disorder: 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present right knee disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

With respect to each currently present 
low back disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
originated during the active military 
service or is otherwise etiologically 
related to service.

The supporting rationale for all opinions 
expressed must also be provided.

6.  The veteran should also be afforded a 
VA examination to determine the current 
extent of his bilateral hearing 
impairment and the etiology of the 
hearing impairment in his right ear.  
Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
hearing impairment in the veteran's right 
ear is etiologically related to noise 
exposure during his active military 
service or otherwise etiologically 
related to his active military service.  
The supporting rationale for the opinion 
must also be provided.

7.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be warranted.

8.  The RO should then readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



